Citation Nr: 0301361	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-03 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE              

What evaluation is warranted for PTSD from November 25, 
1996?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
November 1970.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Buffalo, New York.  


FINDING OF FACT

Since a January 14, 2002 VA examination, PTSD has been 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms 
such as suicidal ideation moderate industrial impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have 
been met since January 14, 2002 VA examination.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.132, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the 
pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 
4103, 5103A, 5107 (West Supp. 2002).  The VCAA identifies 
and describes duties on the part of the VA to notify the 
claimant of the evidence needed to substantiate a claim, 
and to assist him obtain that evidence.  Id.  These duties 
have been implemented at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  These 

statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this 
claim has been properly developed and there are no further 
actions that should be undertaken to comply with the 
provisions of the Act or the implementing regulations.  In 
this case, the RO has obtained pertinent VA medical 
treatment records, supporting statements, employment 
information and VA examinations.  The statements of the 
case and supplemental statements of the case, set out the 
applicable law and regulations.  The veteran has been 
provided with notice of the type of evidence needed to 
show an increase in his service-connected disability.

The veteran was notified of the VCAA in August 2001, and 
probative evidence not already of record has not been 
identified.  Further, the Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include a VA examination.  Since no 
identified evidence remains outstanding, it is not 
possible for VA to notify the appellant of evidence he 
should obtain or evidence that VA would attempt to obtain.  
In light of these facts, any failure to provide further 
notice is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

Statements of support dated in December 1996 and March 
1997 from the veteran's wife and daughter indicated that 
he did not like going to parties or family gatherings and 
that he did not like crowds.  It was stated that he had a 
short fuse and that few people liked working with him 
because of his personality.  The veteran would get up 4 to 
5 times every night.

In a social survey examination dated in March 1997 and on 
VA psychiatric examination in May 1997, it was noted that 
the veteran had recurrent nightmares about the Vietnam 
War, and recurring negative thoughts of events and of 
people who were related to the war.  He had difficulty 
sleeping and feeling close to others.  He always felt on 
alert.  He had panic and phobic attacks.  He stated that 
he gets very anxious and angry for no apparent reason.  He 
stated that during the rainy season, his problems 
increased and he became anxious and nervous.  

The following were listed as the veteran's symptoms:  poor 
concentration, procrastination, impatience, nervousness, 
guilt, withdrawal, violent thoughts, sexual difficulties, 
memory impairment, headaches, nightmares, poor appetite, 
suicidal thoughts, startle reactions, tremors, black outs, 
sleep disturbances, low self esteem, compulsive checking, 
obsessive thoughts, insensitivity, hypersensitivity, 
stomach distress, and difficulty with intimacy.  The 
veteran felt that he had many problems in his marriage and 
that over the prior two years, his symptoms had 
dramatically increased.  On mental status examination the 
veteran was relevant, coherent, cooperative, and oriented 
to time, place, and person.  There were no delusions or 
hallucinations.  He was visibly agitated and anxious, when 
talking about his daughter's spina bifida and how it might 
have been related to his exposure to Agent Orange.  He 
stated that the nightmares and flashbacks increased over 
the prior two years and he was finding it harder and 
harder to deal with them.  The diagnosis was PTSD, 
chronic, delayed.

In a September 1997 rating action, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective November 25, 1996.

The veteran testified at a March 1998 hearing before an RO 
hearing officer that he was verbally abusive and that he 
lost his temper easily.  He had been married for 25 years, 
and had held the same job for 26 years.  He stated that he 
lost about one day a month from work due to PTSD.  He 
reported that he had nightmares nearly every night and 
that they had been getting worse over the prior 2 to 3 
months.  He felt like he was constantly hearing noises and 
checking around the house.  

On VA psychiatric examination in May 1998, it was noted 
that the veteran worked in the highway department as a 
mason for almost 25 years.  Upon mental status 
examination, he was oriented to time, place, and person.  
He was quite agitated and restless talking about his 
Vietnam experiences.  He denied any delusions or 
hallucinations, but was very upset when talking about his 
daughter's problem and how it might be related to exposure 
to Agent Orange.  He continued to talk about nightmares, 
intrusive thoughts, sleep problems, anxiety, relationship 
difficulties, and flashbacks.  He denied any suicidal or 
homicidal ideation.  His insight and judgment were 
adequate for his daily activities.  The diagnosis was 
chronic PTSD,.  The examiner assigned a global assessment 
of functioning (GAF) score of 55.  It was noted that 
although the veteran was working, he had periods of 
depression and believed strongly that his daughter's 
illness was related to his exposure to Agent Orange.  The 
veteran had occasional panic attacks, claimed to have very 
few friends, and at times had trouble with peers and 
coworkers.

VA outpatient treatment records dated from August 1997 to 
June 1998 show that the veteran complained of nightmares, 
decreased sleep, intrusive thoughts, irritability, 
decreased memory and concentration and startle response.  
It was noted that the veteran worked full time, and had 
disagreements with his supervisor but he managed his 
anger.  

VA outpatient treatment records dated from July 1999 to 
April 2000 document that the veteran complained of memory 
and sleep problems, nightmares, night sweats, 
irritability, concentration difficulties, and a startle 
response.  He avoided close emotional ties with his family 
but his wife was supportive.  He was also irritable with 
co-workers and his boss.  He was noted to have retired in 
October 2000, and to keep occupied with chores around the 
house.  He denied harm to himself or others or psychotic 
thinking.   

In an October 2000 letter to his employer, the veteran 
stated that after reviewing his options with the New York 
State Retirement Systems latest incentives, and because of 
his service connected disabilities, he decided to retire 
from the Town of Amherst Highway Department, effective 
October 30, 2000.

A report of the veteran's employment status received from 
the Town of Amherst shows that the veteran worked from 
April 1973 to October 2000 and that he worked 40 hours a 
week.  The veteran's status was termed as retired and the 
employer did not attribute retirement to a disability.

At a January 14, 2002 VA psychiatric examination, the 
veteran stated that he had taken an early retirement 
because of increased flashbacks, nightmares, and difficult 
family relationships.  He also described general 
difficulty coping with life.  On mental status examination 
he was oriented to time, place, and person.  Nevertheless, 
he described increased recurrent negative thoughts, 
occasional suicidal ideation, difficulty interacting with 
people, and intrusive thoughts.  He was very preoccupied 
and agitated, and claimed that since retirement things had 
gotten worse because he had more time to think about 
everything that had went wrong in his life.  He claimed 
increased flashbacks and nightmares, but denied delusions 
and hallucinations.  He especially thought more and more 
about his daughter's problem which made him very depressed 
and anxious.  He denied any suicidal or homicidal ideation 
but claimed that he had occasionally thought about 
suicide.  The diagnosis was PTSD, chronic, delayed.  A GAF 
score of 50 was assigned.  The veteran claimed that he 
took an early retirement because of his depression and 
nightmares and flashbacks and had difficulty interacting 
with people.  He claimed to get occasional panic attacks 
and suicidal ideations.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
United States Court of Appeals for Veterans Claims (Court) 
has made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following 
a grant of service connection, and a claim for an 
increased rating of a service- connected condition.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As this appeal involves an 
original claim, the Board has styled the issue as shown on 
the title page.

Under the applicable criteria, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention 
of only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability 
to establish and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment 
in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or 
others, an intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name. 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

After a review of the record, the Board finds after 
resolving doubt in the veteran's favor that a 70 percent 
evaluation is warranted for PTSD effective from the date 
of a January 2002 VA compensation examination.  In this 
respect, the record shows evidence of increasing negative 
thoughts, suicidal ideation, nightmares, and difficult 
relationships socially and industrially.  Prior to that 
date, however, the appellant was able to work full time, 
suicidal ideation was denied, and the frequency of any 
sleep disturbance did not match that experienced in 
January 2002.  Hence, a 70 percent evaluation is granted 
for PTSD effective from the January 14, 2002 examination.  

With regard to the appellant's entitlement to more than a 
70 percent from the January 14, 2002 examination the Board 
finds that in the absence of such symptoms as a gross 
impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior, a persistent danger of hurting 
himself or others, an intermittent inability to perform 
activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name, a 100 percent evaluation is not 
in order at any time.


ORDER

Entitlement to a 70 percent evaluation from a January 14, 
2002 VA examination for PTSD is granted, subject to the 
laws and regulations governing monetary awards.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

